      Case 1:14-cv-05682-VEC Document 129 Filed 07/23/21 Page
                                                         USDC1SDNY
                                                                of 3
                                                         DOCUMENT
                                                         ELECTRONICALLY FILED
                                                         DOC #:
UNITED STATES DISTRICT COURT                             DATE FILED: 7/23/2021
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------ X
IN RE:                                                       :
                                                             :      14-MD-2573 (VEC)
LONDON SILVER FIXING, LTD.,                                  :      14-MC-2573 (VEC)
ANTITRUST LITIGATION                                         :
                                                             :            ORDER
This Document Relates to All Actions                         :
------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

        WHEREAS the parties are scheduled to appear at a telephone conference on Thursday,

July 29, 2021 at 10:00 A.M., Dkt. 526;

        WHEREAS at the conference, the Court will address the timing of expert discovery and

the briefing of motions on class certification and for summary judgment; and

        WHEREAS on June 25, 2021, following a telephone conference, non-party witness

Michael Connolly filed a motion to quash a deposition subpoena, Dkt. 542;

        IT IS HEREBY ORDERED that the conference will be held in person in in Courtroom

443 of the Thurgood Marshall United States Courthouse, located at 40 Foley Square, New York,

New York 10007.

        IT IS FURTHER ORDERED that in addition to discussing the timing of expert discovery

and the briefing schedules for upcoming motions, the Court will also address non-party witness

Michael Connolly's motion to quash the deposition subpoena at the conference. By no later than

Monday, July 26, 2021, Plaintiffs’ counsel must serve a copy of this Order on counsel for Mr.

Connolly and file proof of service on the docket. Counsel for Mr. Connolly is expected to attend

this conference.

        IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

 PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire
        Case 1:14-cv-05682-VEC Document 129 Filed 07/23/21 Page 2 of 3




and have his or her temperature taken. Please see the enclosed instructions. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who

meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client do not meet the requirements.

       IT IS FURTHER ORDERED that any person who appears at any SDNY courthouse must

comply with Standing Order M10-468 (21-MC-164), which further pertains to courthouse entry.

       IT IS FURTHER ORDERED that interested members of the public may attend by dialing

1-888-363-4749, using the access code 3121171 and the security code 2573. All of those

accessing the hearing are reminded that recording or rebroadcasting of the proceeding is

prohibited by law.




SO ORDERED.

Date: July 23, 2021                         _________________________________
      New York, NY                                VALERIE CAPRONI
                                                  United States District Judge




                                                2
         Case 1:14-cv-05682-VEC Document 129 Filed 07/23/21 Page 3 of 3




Instructions for Courthouse Entry

All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.

On the day you are due to arrive at the courthouse, click on the following weblink to begin the
enrollment process. Follow the instructions and fill out the questionnaire. If your answers meet
the requirements for entry, you will be sent a QR code to be used at the SDNY entry device at
the courthouse entrance.

Weblink: https://app.certify.me/SDNYPublic

Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.




                                                 3
